Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to an amendment from a non-final office action filed on March 29, 2022.  There are twenty-five claims pending and eight claims under consideration. Claims 2, 10, 12, 14, 16, 19-21, 23-32, 34, 36-44, 51, 53 and 54 have been cancelled. Claims 55 and 56 are new. This is the second action on the merits.  
Withdrawn Rejections/Objections
	Applicant is notified that any outstanding rejection/objection that is not expresslymaintained in this office action has been withdrawn or rendered moot in view ofapplicant's amendments and/or remarks. 

Claim Objections
Claim 35 is objected to because of the following informalities:  
Rule 1.141(a) states:
Two or more independent and distinct inventions may not be claimed in one national application, except that more than one species of an invention, not to exceed a reasonable number, may be specifically claimed in different claims in one national application, provided the application also includes an allowable claim generic to all the claimed species and all the claims to species in excess of one are written in dependent form (§ 1.75) or otherwise include all the limitations of the generic claim. 

 Claim 35 claims a large number of species of the generic claim, but in independent format. Multiple inventions may not be claimed in a single application unless they are species claims which are dependent upon the larger, generic claim.  In the past, the Office has held a “reasonable number” to be five (5) species.  The present claim contains well over this number of species.  One could envision forty pages of species compounds in a single claim which is not dependent upon any genus claim.  This would cause undue burden to the Office in examining such a large claim.  Therefore, it is recommended that Claim 14 either be dependent from a larger, genus claim, or, that claim 35 incorporate all of the limitations of the genus claim.  Applicants are invited to contact the examiner if further clarification is needed.  
Examiner notes this claim was amended as it was only objected to in the last office action. However the last office action stated, “…but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.” (emphasis added). Claim 33 properly rewritten to be allowable would have needed to contain both the generic formula wherein the species were selected from that formula in order to be considered allowable. No new matter permitted. Appropriate correction is required.	
Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 48-50, 52, 55 and 56 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a method of inhibiting a PARP-1 protein in vitro, by administering a compound or a pharmaceutically acceptable salt of Formula I, does not reasonably provide enablement for extrapolation of the evidence and data disclosed to treat any and all diseases or disorders of broad scope and unidentified etiology. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
These factors include the following:
1). Amount of guidance provided by Applicant.  The Applicant has demonstrated within the application how to inhibit a PARP protein in vitro with a phthalazine-1(2H)-one compound of Formula I. However, there is no working example of how to treat any diseases or disorders while inhibiting a PAPR protein generally. These cannot be simply willed into existence. As was stated in Morton International Inc. v. Cardinal Chemical Co., 28 USPQ2d 1190 “The specification purports to teach, with over fifty examples, the preparation of the claimed compounds with the required connectivity. However...there is no evidence that such compounds exist...the examples of the '881 patent do not produce the postulated compounds...there is...no evidence that such compounds even exist.” The same circumstance appears to be true here. There is no evidence that these compounds of Formula I can treat any disease or disorder from inhibiting the PARP protein. Hence, Applicants must show that these compounds can treat any and all diseases or disorders as stated, or limit the claims accordingly. 
2) The nature of the invention and predictability in the art.  The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
	In terms of the law, MPEP 2107.03 states “evidence of pharmacological or other biological activity of a compound will be relevant to an asserted therapeutic use if there is a reasonable correlation between the activity in question and the asserted utility. Cross v. Iizuka, 753 F.2d 1040, 224 USPQ 739 (Fed. Cir. 1985); In re Jolles, 628 F.2d 1322, 206 USPQ 885 (CCPA 1980); Nelson v. Bowler, 626 F.2d 853, 206 USPQ 881 (CCPA 1980).” If correlation is lacking, it cannot be relied upon, Ex parte Powers, 220 USPQ 924; Rey-Bellet and Spiegelberg v. Engelhardt v. Schindler, 181 USPQ 453; Knapp v. Anderson, 177 USPQ 688. Indeed, the correlation must have been established “at the time the tests were performed”, Hoffman v. Klaus, 9 USPQ2d 1657.
3) Number of working examples.  The compound core depicted with specific substituents represents a narrow subgenus for which applicant has provided sufficient guidance to make and use; however, this disclosure is not sufficient to allow extrapolation of the limited examples to enable the scope of the compounds instantly claimed to treat any and all diseases or disorders when the PARP protein is inhibited. This could cover an array of known and unknown diseases. For example, what of a disease or disorder discovered years from now which is mediated by PARP? Can the applicant simply “reach through” and obtain patent protection for a disease which has either yet to be discovered, or a known disease, whose mechanism of action is discovered at a future date? Applicant has provided no working examples of any compounds, compositions or pharmaceutically acceptable salts which treat the diseases or disorders mentioned above in the present application.
	4) Scope of the claims.  The scope of the claims involves a method of treating any and all diseases or disorders by administering a compound of Formula I to modulate PARP disease related to JAK -activated kinase by administering a compound of the following Formula I: 

    PNG
    media_image1.png
    203
    309
    media_image1.png
    Greyscale

to a human suffering from a disease or disorder, thus, the scope of claims is very broad.
	5) Nature of the invention.  The nature of this invention relates generally to compounds and methods of imaging and treating poly(ADP-ribose)polymerase- 1 mediated diseases and disorders by administering a compound of Formula I. 
6) Level of skill in the art.  An ordinary artisan in the area of drug development would have experience in screening chemical compounds for particular activities. Screening of new drug candidates, while complex, is routine in the art. The process of finding new drugs that have in vitro activity against a particular biological target, (i.e., receptor, enzyme, etc.) is well known. Additionally, while high throughput screening assays can often be employed, developing a therapeutic method, as claimed, is generally not well-known or routine, given the complexity of certain biological systems.
	MPEP §2164.01 (a) states, "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)."  That conclusion is clearly justified here that Applicant is not enabled for making these compounds or compositions or treating the diseases mentioned.
Within the specification, “specific operative embodiments or examples of the invention must be set forth.  Examples and description should be of sufficient scope as to justify the scope of the claims. Markush claims must be provided with support in the disclosure for each member of the Markush group. Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.”  See MPEP 608.01(p).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 11, 13, 15, 17, 18, 22, 33, 35, 45-50, 52, 55 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01.  The omitted elements are: a compound of Formula II. Line 1 of the claim states, “A compound of Formula I or II…” yet only a compound of Formula I is present. Examiner recommends deleting the term “…or II…” as well as any reference to the R2 or R3 variable so as to be consistent with the remainder of the claim. No new matter permitted. Appropriate correction is required. 
Claims 15 and 17 recite the limitations of R2 and R3.  These terms belong to a compound of Formula II which has been deleted from claim 1. Therefore any reference to these two variables no longer has proper antecedent basis. There is insufficient antecedent basis for this limitation in the claim. No new matter permitted. Appropriate correction is required.
Claim 33 recites the following limitation: “The compound of claim 1…of the formula: 

    PNG
    media_image2.png
    129
    187
    media_image2.png
    Greyscale

The formula II was deleted from claim 1 in a response from the Applicants on March 29, 2022. Therefore any reference to this formula II no longer has proper antecedent basis. There is insufficient antecedent basis for this limitation in the claim. No new matter permitted. Appropriate correction is required.
Conclusion
	Claims 1, 3-9, 11, 13, 15, 17, 18, 22, 33, 35, 45-50, 52, 55 and 56 are rejected.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699